Citation Nr: 1449549	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  05-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for cephalagia, residuals of a mild concussion, and migraine headaches, currently evaluated as 50 percent disabling.  

2.  Entitlement to a compensable rating for residuals of a fracture of the nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Due to the Veteran's subsequent relocation, his claims folder was placed within the jurisdiction of the RO in Manila, Republic of the Philippines.  

Previously at issue in this appeal were questions involving the Veteran's entitlement to service connection for an acquired psychiatric disorder and to a total disability rating for compensation based on individual unemployability, but each such issue was subsequently granted, thereby removing each such matter from the Board's appellate jurisdiction.  As such, they are not herein further discussed.  

In his substantive appeal, the Veteran requested a hearing before the Board, sitting at the RO, and such a proceeding was thereafter scheduled to occur in July 2007.  However, despite written notice to the Veteran well in advance of the scheduled hearing as to its date, time, and location, the Veteran failed to appear.  In the absence of any indication of good cause for the Veteran's non-appearance, the Board finds that the request for a hearing has been withdrawn and no further actions relating thereto are needed prior to an adjudication of the merits of the appellate issue(s).  

The issue of the Veteran's entitlement to an increased schedular and/or extraschedular rating for residuals of a head injury, to include cephalagia, residuals of a mild concussion, and migraine headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The residuals of a fracture of the nose entail no musculoskeletal pathology and not more than a mild deviation of the nasal septum, with there being no showing of a 50 percent obstruction of the nasal passage on both sides or a complete obstruction of one side.  

2.  The schedular criteria for evaluation of the level of impairment caused by the service-connected residuals of a fracture of the nose are adequate.  


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) rating for residuals of a fracture of the nose have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 5299-6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the Veteran's claim, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of the RO's letters, dated in January and August 2004, as well as March 2006, to the Veteran as to his claim for increase for the disability at issue.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable AOJ decision on a claim.  See Pelegrini, supra.  Here, complete VCAA notice was not provided to the Veteran until after the initial adjudication of the claim at issue, in violation of Pelegrini.  However, following the mailing of the March 2006 notice as to the establishment of disability ratings and effective dates, any error as to the timing of the notice was cured by the subsequent issuance of a supplemental statement of the case as to the issue herein under review.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Included in the voluminous record are multiple statements from the Veteran, in addition to a variety of medical treatment records compiled by various sources, both VA and non-VA, and other lay evidence.  The Veteran has not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA medical examinations as to nasal fracture.  The purpose of those examinations was to identify the nature and severity of the disorder in question and the reports from those examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  As such, further development action relative to the disability herein at issue is not needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Analysis of the Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Individual disabilities are assigned separate diagnostic codes (DCs).  Id.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, judicial precedent holds that in determining the present level of disability for any increased-rating claim, the Board must consider whether to "stage" the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibits diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.; see also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolve in the Veteran's favor.  38 C.F.R. § 4.3.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

Throughout the rating period on appeal, the Veteran's nasal deformity with nasal airway obstruction has been evaluated as 0-percent disabling under DC 5299-6502, which reflects consideration of both any identified musculoskeletal aspects, as well as respiratory implications.  See 38 C.F.R. § 4.20, 4.27 (2013).  No musculoskeletal-related findings pertinent to the nasal fracture are indicated by the record, and on that basis, the AOJ has assigned a 0 percent rating under DC 6502.  Under that DC, a 10 percent rating is assigned for traumatic deviation of the nasal septum where there is a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side of the nasal passage.  38 C.F.R. § 4.97, DC 6502.  No other rating is provided under DC 6502.  

In this instance, the Veteran alleges that he is entitled to a compensable rating for the residuals of his inservice nose fracture, citing difficulties he has in breathing.  However, the record as a whole fails to associate any breathing or musculoskeletal difficulties of the Veteran to his service-connected nasal fracture and it does not otherwise identify a level of severity of the fracture residuals as to warrant a compensable rating.  

Clinically, deviation of the right nasal septum was demonstrated on a VA medical examination in October 2004.  X-rays in October 2004 disclosed a mild right-sided deviation of the nasal septum, with mild mucosal thickening associated with the left maxillary sinus.  On a VA examination in March 2006, objective evaluation identified but a 10 percent obstruction of each nostril, despite the noted complaints of the Veteran regarding a related interference with nose breathing.  X-rays taken in March 2006 were found to identify no evident osseous changes of the nasal bone; it was noted by the reviewing radiologist to be a "normal" study.  

In all, there is no showing by competent, probative evidence that there is a 50 percent obstruction of each nasal passage or a complete obstruction on one side, such as to warrant the assignment of a compensable evaluation under DC 6502.  Alternate DCs do not afford a basis to evaluate the disability in question at any higher rating absent any showing of pertinent residuals.  The Veteran indicates that his breathing difficulties are related to his prior nasal fracture, and while he is certainly competent to describe the symptoms associated with his service-connected disability, the record does not indicate that he has the requisite medical training or skills with which to voice a competent opinion as to any linkage of his reported breathing difficulties to his previous nasal fracture.  Moreover, no medical professional does in fact offer any finding or opinion that in any way links the Veteran's claimed breathing difficulties to his fractured nose or denotes any increased severity of the fracture residuals warranting the assignment of a compensable evaluation.  

The Board also has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the disability at issue.  Ordinarily, the rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  For the reasons discussed below, the Board finds that the Veteran's symptoms do not warrant a greater level of compensation on an extraschedular basis.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected nasal fracture are inadequate.  As indicated above, the only identifiable manifestation of the Veteran's nasal fracture is but a deviation of his nasal septum that is not convincingly linked with any other musculoskeletal or respiratory impairment.  The pertinent manifestations and symptomatology are contemplated by the applicable DC and the rating assigned adequately compensates him for the level of disablement shown.  Such disability does not reach a level beyond the normal disability picture for someone with a mildly deviated nasal septum.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  However, but one disability is herein at issue and, as indicated above, all of the pertinent symptoms and manifestations are addressed by DC 5299-6502.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Here, there is no suggestion, either from the Veteran or from the evidence itself, that the disability under consideration has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim.  


ORDER

An increased (compensable) rating for residuals of a fracture of the nose is denied.  


REMAND

By this appeal, the Veteran also seeks an increased rating for cephalagia, residuals of a mild concussion, and migraine headaches, currently evaluated as 50 percent disabling.  He requests that rating be undertaken under the criteria for traumatic brain injury and while DC 8405 is referenced as part of the hyphenated DC of 8045-8100 utilized the AOJ for rating of his disability, as the AOJ has not fully considered the various aspects entailed under DC 8045, including but not limited to limitations of cognitive impairment, emotional and behavioral impairment, and physical impairment.  

The record reflects that service connection for depression as a residual of traumatic brain injury has been previously granted and such disorder is the subject of a separate rating and not otherwise herein at issue.  The Veteran, however, is correct that the focus of the RO's rating of the other residuals has been limited to that of his headaches and their frequency, duration, and severity, without reference to any cognitive limitations.  In this regard, it has been many years since a VA examination as to such disability has been undertaken and in light of the Veteran's allegations of an increased level of severity of his brain injury residuals, and a showing by lay or medical evidence of borderline intellectual functioning and caretaker evidence of a decline in functioning, further VA examination is found to be necessary prior to evaluation of the severity of those residuals.  It, too, is noted that the Veteran has reported that VA vocational rehabilitation training was found not to be feasible for him on the basis of his age and traumatic brain injury, but complete records involving his application for vocational rehabilitation training under Chapter 31 are not now on file.  Remand is required to facilitate these actions.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's electronic claims folder.  

2.  Obtain the Veteran's VA vocational rehabilitation training folder inclusive of any counseling subfolder for association with the other evidence of record.  

3.  Thereafter, afford the Veteran a VA examination for evaluation of the nature and severity of his service-connected cephalagia, residuals of a mild concussion, and migraine headaches and any other residuals of traumatic brain injury not already rated separately, to include any related cognitive impairment.  The claims file should be made available to the VA examiner and the VA examiner should indicate in his/her report whether in fact the claims folder was made available and reviewed.  Such examination should include a complete medical history, comprehensive clinical evaluation, and any indicated testing.  All pertinent diagnoses and the manifestations attributable to each indicated diagnosis should be fully set forth.  

4.  Lastly, fully readjudicate the issue of entitlement to a schedular and/or extraschedular evaluation in excess of 50 percent for service-connected cephalagia, residuals of a mild concussion, and migraine headaches, to include the question of whether any separate evaluation is warranted for a residual of traumatic brain injury that is not already service-connected or separately evaluated.  Consideration should be fully accorded DC 8045 in evaluation the nature and severity of any manifestation of traumatic brain injury.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide to him a supplemental statement of the case and afford him a reasonable period in which to respond, before returning the case to the Board.  

No action by the appellant is needed until he is further advised.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


